HoldeN, J.,
delivered tbe opinion of tbe court.
This case is bere on appeal for tbe second time. For a full statement and discussion of tbe facts, and tbe law as announced by tbis court governing tbis controversy, we refer to tbe decision of tbe case styled U. S. Fidelity & Guaranty Co. et. al. v. First State Bank et al., 116 Miss. 239, 76 So. 747.
Under this decision the cause was reversed and remanded, with a full announcement of tbe law to be applied by tbe lower court in settling tbe different controversies between tbe several parties to tbe litigation. Tbe lower court applied tbe legal principles laid down in tbe former opinion, and we find no new facts or new questions raised in tbe present appeal, except that on tbe second bearing before tbe chancellor it appeared that tbe receiver of tbe First State Bant bad collected sufficient funds on tbe collateral notes surrendered to tbe First State Bank by G. W., Cole to pay tbe Cole estate tbe amount of money due it by said First State Bank and also tbe interest thereon to tbe time of payment. But the chancellor declined to allow tbe interest amounting to about one thousand, eight, hundred dollars, on tbe six thousand dollar note due by tbe bank to tbe estate of G. W. Cole.
We think it was error in not allowing tbis interest, as well as tbe principal; and to that extent tbe decree is reversed, and a decree for both the principal and interest due by tbe First State Bank to tbe estate of G. W. Cole will be entered bere. We see no other error in tbe record, and we adhere to tbe law of tbe case as announced by tbis court on tbe former appeal.
Tbe other branch of tbe case, which is tbe controversy between tbe United States Fidelity & Guaranty Company and tbe National City Bank of Memphis, is fully discussed and decided in tbe former opinion of tbis court; and while tbis branch of tbe case presents a federal question, and for that reason is subject to *791review here again on the question of law, we have decided, after a careful consideration of the rule of law announced with reference to the liability of the National City Bank to the United States Fidelity & Guaranty Company, that the conclusion reached and announced in the former opinion is sound and will not be disturbed on this appeal.
On account of error in calculation, one thousand, sis hundred dollars of the amount decreed against the National City Bank in favor of the United States Fidelity & Guaranty Company must be remitted here by the latter party; the correct amount of recovery being eleven thousand, one hundred, twenty-eight dollars and seventy-four cents.
The decree of the lower court is affirmed in all respects, except as indicated herein.
Affirmed in part, and reversed in part, and decree entered here.

Affirmed in part.


Reversed in part.